--------------------------------------------------------------------------------

Exhibit 10.4

FOURTH MODIFICATION AND EXTENSION AGREEMENT


This FOURTH MODIFICATION AND EXTENSION AGREEMENT (this "Agreement") dated
effective as of March 31, 2010 (the "Effective Date") by and between STRATUS
PROPERTIES INC., a Delaware corporation ("Stratus"), STRATUS PROPERTIES
OPERATING CO., L.P., a Delaware limited partnership ("SPOC"), CIRCLE C LAND,
L.P., a Texas limited partnership ("Circle C"), and AUSTIN 290 PROPERTIES, INC.,
a Texas corporation ("Austin") (Stratus, SPOC, Circle C and Austin are sometimes
referred to in this Agreement severally as "Borrower"), CALERA COURT, L.P., a
Texas limited partnership ("Calera Court"), and COMERICA BANK ("Lender");


W I T N E S S E T H:


WHEREAS, Borrower has executed and delivered to Lender, inter alia, (i) that
certain Revolving Promissory Note dated as of September 30, 2005, payable to the
order of Lender in the original principal sum of $45,000,000.00, with interest
and principal payable as therein provided, which note was amended by that
certain (i) Modification and Extension Agreement (the "First Modification")
dated as of May 30, 2006, executed by and among Borrower, Calera Court, Stratus
JV and Lender, and recorded under Clerk's File No. 2006140557 of the Real
Property Records of Travis County, Texas, (ii) Second Modification and Extension
Agreement (the "Second Modification") dated as of May 30, 2007, executed by and
among Borrower, Calera Court, Stratus JV and Lender, and recorded under Clerk's
File No. 2007139303 of the Real Property Records of Travis County, Texas and
(iii) Third Modification and Extension Agreement (the "Third Modification")
dated as of May 30, 2008, executed by and among Borrower, Calera Court, Stratus
JV and Lender, and recorded under Clerk's File No. 2008122886 of the Real
Property Records of Travis County, Texas (said note, as amended by the First
Modification, Second Modification and Third Modification, is herein called the
"Note"); (ii) that certain Loan Agreement dated of even date with the Note
between Borrower, Calera Court and Lender, which loan agreement was amended by
the First Modification, Second Modification and Third Modification (said loan
agreement, as amended by the First Modification, Second Modification and Third
Modification, is herein called the "Loan Agreement"); (iii) that certain Deed of
Trust, Security Agreement and Assignment of Rents dated of even date with the
Note from Stratus to Melinda Chausse, Trustee, securing the payment of the Note,
covering certain real and personal property described therein, recorded under
Clerk's File No. 2005183345 of the Real Property Records of Travis County,
Texas, which deed of trust was amended by the First Modification, Second
Modification and Third Modification (said deed of trust, as amended by the First
Modification, Second Modification and Third Modification, is herein called the
"Stratus Deed of Trust"); (iv) that certain Deed of Trust, Security Agreement
and Assignment of Rents dated of even date with the Note from Circle C to
Melinda Chausse, Trustee, securing the payment of the Note, covering certain
real and personal property described therein, recorded under Clerk's File No.
2005183344 of the Real Property Records of Travis County, Texas, which deed of
trust was amended by the First Modification, Second Modification and Third
Modification (said deed of trust, as amended by the First Modification, Second
Modification and Third Modification, is herein called the "Circle C Deed of
Trust"); (v) that certain Deed of Trust, Security Agreement and Assignment of
Rents dated of even date with the Note from SPOC to Melinda Chausse, Trustee,
securing the payment of the Note, covering certain real and
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
personal property described therein, recorded under Clerk's File No. 2005183343
of the Real Property Records of Travis County, Texas, which deed of trust was
amended by the First Modification, Second Modification and Third Modification
(said deed of trust, as amended by the First Modification, Second Modification
and Third Modification, is herein called the "SPOC Deed of Trust"); (vi) that
certain Deed of Trust, Security Agreement and Assignment of Rents dated of even
date with the Note from Austin to Melinda Chausse, Trustee, securing the payment
of the Note, covering certain real and personal property described therein,
recorded under Clerk's File No. 2005183347 of the Real Property Records of
Travis County, Texas, which deed of trust was amended by the First Modification,
Second Modification and Third Modification (said deed of trust, as amended by
the First Modification, Second Modification and Third Modification, is herein
called the "Austin Deed of Trust"); (vii) that certain Deed of Trust, Security
Agreement and Assignment of Rents dated of even date with the Note from Calera
Court to Melinda Chausse, Trustee, securing the payment of the Note, covering
certain real and personal property described therein, recorded under Clerk's
File No. 2005183346 of the Real Property Records of Travis County, Texas, which
deed of trust was amended by the First Modification, Second Modification and
Third Modification (said deed of trust, as amended by the First Modification,
Second Modification and Third Modification, is herein called the "Calera Court
Deed of Trust"); (viii) that certain Deed of Trust, Security Agreement and
Assignment of Rents dated of even date with the Note from Stratus JV to Melinda
Chausse, Trustee, securing the payment of the Note, covering certain real and
personal property described therein, recorded under Clerk's File No. 2005183348
of the Real Property Records of Travis County, Texas, which deed of trust was
amended by the First Modification, Second Modification and Third Modification
(said deed of trust, as amended by the First Modification, Second Modification
and Third Modification, is herein called the "Stratus JV Deed of Trust") (the
Stratus Deed of Trust, Circle C Deed of Trust, SPOC Deed of Trust, Austin Deed
of Trust, Calera Court and Stratus JV Deed of Trust are herein collectively
called the "Deed of Trust", and all of the property covered by the Deed of Trust
is herein collectively called the "Mortgaged Property") (the Note, Loan
Agreement, Deed of Trust, First Modification, Second Modification, Third
Modification and all other documents executed by Borrower and/or any other party
or parties evidencing or securing or otherwise in connection with the loans
evidenced by the Note (the "Loan") being herein collectively called the "Loan
Documents");


WHEREAS, the Note is due and payable on May 30, 2010, and Borrower has requested
that Lender extend the term of the Note to May 30, 2012 and make certain other
modifications to the Loan Documents, and Lender is willing to do so on the terms
and conditions set forth below; and


WHEREAS, Lender is the owner and holder of the Note and Borrower is the owner of
the legal and equitable title to the Mortgaged Property;


NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


1. Defined Terms.  Capitalized terms used but not defined in this Agreement
shall have the meaning given to such capitalized terms in the Loan Agreement.


 
- 2 -

--------------------------------------------------------------------------------

 
 
2. Extension of Maturity Date.  The maturity date of the Note is hereby extended
to May 30, 2012 (the "Maturity Date"), and the liens, security interests,
assignments and other rights evidenced by the Loan Documents are hereby renewed
and extended to secure payment of the Note as extended hereby.  Without limiting
the foregoing, the term "Maturity Date" as used in the Note, Loan Agreement and
other Loan Documents are likewise amended to mean and refer to "May 30, 2012".


3. Extension Fee.  As consideration for the extension of the Maturity Date, and
as a condition to the effectiveness of this Agreement and the extension of the
Maturity Date, Borrower shall pay to Lender an extension fee in the amount of
$275,000.00 contemporaneously with the execution of this Agreement.


4. Bifurcation of Loan.  Prior to the Effective Date, the Loan Documents
provided that the Loan is a $45,000,000 revolving credit
facility.  Notwithstanding anything to the contrary contained in the Loan
Documents, from and after the Effective Date, the Loan shall be bifurcated into
two (2) tranches, with the first being a $35,000,000 revolving credit tranche
(the "Revolving Loan Tranche"), and the second being a $10,000,000 term loan
tranche (the "Term Loan Tranche").  Borrower may borrow the proceeds of the Term
Loan Tranche for the same purposes as provided under the Loan Documents for the
Revolving Loan Tranche; however, and notwithstanding anything to the contrary
contained in the Loan Documents, any amounts borrowed and repaid under the Term
Loan Tranche may not be reborrowed by Borrower.  In connection with each request
for an Advance under the Loan Agreement, Borrower shall designate in such
request whether such Advance is to be under the Revolving Loan Tranche or the
Term Loan Tranche; provided, further, at such time as Borrower has borrowed an
aggregate of $10,000,000 under the Term Loan Tranche, Borrower shall not have
any further right to borrow under the Term Loan Tranche.  As of the Effective
Date, (i) $16,325,872.02 of principal has been advanced and is outstanding under
the Revolving Loan Tranche, (ii) $0 has been advanced and is outstanding under
the Term Loan Tranche and (iii) a Letter of Credit in the face amount of
$2,933,077 has been issued and is outstanding under the Revolving Loan
Tranche.  As used in the Loan Documents, the terms "Revolving Loan Tranche" and
"Term Loan Tranche" shall have the meaning set forth in this Section 4 of this
Agreement.  The terms of the Revolving Loan Tranche and Term Loan Tranche are
more specifically set forth in this Agreement.


5. Modifications to the Note.  From and after the Effective Date, the Note is
hereby modified as follows:


(a)           The definition of "Applicable Base Rate" in the Note is hereby
amended and restated in its entirety to read as follows:
 
"'Applicable Base Rate' shall mean, (1) with respect to the Revolving Loan
Tranche, the lesser of (a) the Base Rate from time to time in effect plus two
percent (2.0%) per annum, or (b) the Maximum Lawful Rate, but in no event shall
the Applicable Base Rate ever be less than the Floor Rate applicable to the
Revolving Loan Tranche, and (2) with respect to the Term Loan Tranche, the
lesser of (x) the Base Rate from time to time in effect plus three percent
(3.0%)
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
per annum, or (y) the Maximum Lawful Rate, but in no event shall the Applicable
Base Rate ever be less than the Floor Rate applicable to the Term Loan
Tranche.  Fluctuations in the Applicable Base Rate shall become effective
immediately, without necessity for any notice whatsoever."
 
(b)           The definition of "Applicable LIBOR Rate" in the Note is hereby
amended and restated in its entirety to read as follows:
 
"'Applicable LIBOR Rate' shall mean, (1) with respect to the Revolving Loan
Tranche, the lesser of (a) the rate of interest equal to the Adjusted LIBOR Rate
in effect for the subject Interest Period plus four percent (4.0%) or (b) the
Maximum Lawful Rate, but in no event shall the Applicable LIBOR Rate ever be
less than the Floor Rate applicable to the Revolving Loan Tranche, and (2) with
respect to the Term Loan Tranche, the lesser of (x) the rate of interest equal
to the Adjusted LIBOR Rate in effect for the subject Interest Period plus five
percent (5.0%) or (y) the Maximum Lawful Rate, but in no event shall the
Applicable LIBOR Rate ever be less than the Floor Rate applicable to the Term
Loan Tranche."


(c)           The definition of "Floor Rate" in the Note is hereby amended and
restated in its entirety to read as follows:
 
"'Floor Rate' shall mean, (1) with respect to the Revolving Loan Tranche, six
percent (6.0%) per annum, and (2) with respect to the Term Loan Tranche, seven
percent (7.0%) per annum."
 
(d)           The definition of "Interest Period" in the Note is hereby amended
and restated in its entirety to read as follows:
 
"'Interest Period' shall mean the period of time commencing on the Effective
Date of any LIBOR Rate Tranche and ending on the numerically corresponding day
in the first, second or third calendar month thereafter (as designated by
written notice by Maker to Payee given consistent with the requirements of
Section 2.6 or Section 2.7 of this Note).  With respect to any Interest Period
which commences on the last Business Day of a particular calendar month (or on
any day for which there is no numerically corresponding day in the appropriate
subsequent calendar month), such Interest Period shall end on the last Business
Day of the appropriate subsequent calendar month.  Any Interest Period which
would otherwise extend beyond the Maturity Date shall expire as of the Maturity
Date."
 
(e)           Section 2.1 of the Note is hereby amended and restated as follows:
 
“2.1           Interest Rate.  Pursuant to the terms of this Note, the
indebtedness evidenced hereby may collectively consist of either zero (0) or one
(1) Base Rate Tranches under each of the Revolving Loan Tranche and the Term
Loan Tranche, and any of zero (0), one (1), two (2), or three (3) LIBOR Rate
Tranches under
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
each of the Revolving Loan Tranche and the Term Loan Tranche.  Under no
circumstances shall any Tranche at any point in time accrue interest at a rate
in excess of the Maximum Lawful Rate.”
 
(f)           Section 3.1 of the Note is hereby amended and restated as follows:
 
"3.1           Payment Schedule.  The amounts advanced by Payee under the
Revolving Loan Tranche and repaid by Maker may be re-borrowed as provided in the
Loan Agreement.  The amounts advanced by Payee under the Term Loan Tranche and
repaid by Maker may not be re-borrowed, and shall permanently reduce the amount
of the loan evidenced by this Note and the other Loan Documents.  The amounts
advanced under this Note shall be due and payable as follows:
 
(a)           With respect to amounts advanced under the Revolving Loan Tranche,
Maker shall pay Payee all then accrued but unpaid interest (including without
limitation, all interest accruing under any Base Rate Tranche and under any
LIBOR Rate Tranche) on the fifth (5th) day of each calendar month until the
Maturity Date.
 
(b)           With respect to amounts advanced under the Term Loan Tranche,
Maker shall pay Payee all then accrued but unpaid interest (including without
limitation, all interest accruing under any Base Rate Tranche and under any
LIBOR Rate Tranche) on the fifth (5th) day of each calendar month until the
Maturity Date.  In addition to the foregoing monthly interest payments,
commencing on June 5, 2011 and continuing regularly on the fifth (5th) day of
each calendar quarter thereafter until the Maturity Date (i.e., each September
5, December 5, March 5 and June 5), Maker shall make a principal payment of
$500,000 to Payee under the Term Loan Tranche, but only to the extent of any
principal then outstanding under the Term Loan Tranche; provided, further, if
there is not sufficient principal then outstanding under the Term Loan Tranche
on account of Maker not previously requesting disbursements of the Term Loan
Tranche, then the amount of the Term Loan Tranche shall be reduced by the amount
of principal that Maker would have been required to pay to Payee had the Loan
proceeds been previously advanced under the Term Loan Tranche.
 
(c)           In addition to the foregoing principal payments due under the Term
Loan Tranche, any distributions received by Maker from its investment in CJUF II
Stratus Block 21 LLC (the "Block 21 Entity") shall, after repayment of any
amounts due to the senior lender and mezzanine lender having a lien or security
interest on the Block 21 project (being the W Austin Hotel and Condominium
Residences) and/or the Block 21 Entity, be paid to Payee and applied against the
Term Loan Tranche to the extent of any outstanding principal thereunder;
provided, further, if there is not sufficient principal then outstanding under
the Term
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
Loan Tranche on account of Maker not previously requesting a disbursement of the
Term Loan Tranche, then the amount of the Term Loan Tranche shall be reduced by
the amount of excess distributions received by Maker (after repayment of the
outstanding principal under the Term Loan Tranche) and the amount of the Term
Loan Tranche available to be disbursed to Maker shall be reduced by the amount
of excess distributions so received by Maker.
 
(d)           The outstanding principal balance hereof and any and all accrued
but unpaid interest thereon, including without limitation, all amounts
outstanding under the Revolving Loan Tranche and the Term Loan Tranche, shall be
due and payable in full on the Maturity Date or upon earlier maturity hereof,
whether by acceleration or otherwise."
 
(g)           The provisions of the Note regarding Advances, interest rate
options, borrowings and similar issues shall apply both to the Revolving Loan
Tranche and the Term Loan Tranche.  For example, Borrower may elect to have
portions of both the Revolving Loan Tranche and the Term Loan Tranche bear
interest at the Applicable Base Rate and the Applicable LIBOR Rate.
 
6. Modifications to the Loan Agreement.  From and after the Effective Date, the
Loan Agreement is hereby modified as follows:


(a)           Notwithstanding anything to the contrary contained in Section 4.19
of the Loan Agreement, Lender shall have the right to update the Appraisals for
the Primary Collateral or any other property included in the borrowing base on
an annual basis (i.e., once per year), but in any event, Lender shall obtain
updated Appraisals at least one (1) time every two (2) years for the Primary
Collateral.
 
(b)           Section 4.20(a) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:
 
"(a)           Maintain a Tangible Net Worth at all times of not less than
$120,000,000."
 
(c)           Section 5.3 of the Loan Agreement is hereby amended by adding
subparagraph (d) thereto, which reads as follows:
 
“(d)           guaranties executed by Stratus in connection with (i) the senior
loan made by Beal Bank Nevada to CJUF II Stratus Block 21 LLC (the "Block 21
Entity") in connection with the development of the W Austin Hotel and
Condominium Residences, herein referred to as the “Block 21 Project”) and (ii)
the mezzanine loan made by Hunter’s Glen/Ford Investments 1 LLC or another
affiliate of Gerald Ford to the Block 21 Entity in connection with the Block 21
Project (collectively, the “Block 21 Stratus Guaranties”).”
 
(d)           Section 5.4(c) of the Loan Agreement is hereby amended and
restated in
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
its entirety to read as follows:
 
“except for the Guaranties of Non-Recourse Carve-Out Liabilities, the Block 21
Stratus Guaranties and any guaranties for the benefit of Bank with regard to
other loans to Subsidiaries of Borrowers or any other Loan Party (except as
expressly provided below), contingent liabilities of Borrowers on a Consolidated
basis at any one time not to exceed $20,000,000.00, which $20,000,000 limitation
shall be inclusive of the guaranties previously executed by Stratus (or its
affiliates) in connection with (x) the loan made by Bank to Crestview Station
RTB Land, LP, Crestview Station LLR Land, LP and Crestview Station DS Land, LP
on the Crestview Station project and (y) the loan made by United Heritage Credit
Union to 5700 Slaughter Lane, L.L.C. on the 5700 Slaughter Lane retail project;”
 
(e)           The definition of "Borrowing Base Limitation" in Addendum 1 of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:
 
"'Borrowing Base Limitation' shall mean the sum of:
 
(a)           thirty-five percent (35%) of the fair market value of the Primary
Collateral which is unimproved real property (except for any portions which are
covered by other subsections in the definition of Borrowing Base Limitation set
forth below), as indicated by Appraisals delivered to and accepted by Bank
pursuant to Section 4.19 hereof;
 
(b)           sixty percent (60%) of the fair market value of the Developed
Lots, as indicated by Appraisals delivered to and accepted by Bank pursuant to
Section 4.19 hereof;
 
(c)           with respect to portions of the Land which are currently being
developed into single-family residential lots (but which are not yet fully
Developed Lots), the lesser of (x) sixty percent (60%) of the fair market value
of such Land (as if improved and developed), as indicated by Appraisals
delivered to and accepted by Bank pursuant to Section 4.19 hereof or (y) an
amount equal to the sum of (1) the discounted fair market value of the Land plus
(2) the hard and soft cost of all improvements made to the Land as of the date
of determination of the Borrowing Base Limitation;
 
(d)           fifty percent (50%) of the Credit Bank Value;
 
(e)           forty-five percent (45%) of the MUD Reimbursables Value;
 
(f)           sixty percent (60%) of the appraised value of the Calera Court
Spec Houses (it being acknowledged that there are no further Calera Court Model
Houses or Calera Court Pre-Sold Houses)."
 
(f)           The definition of "Loan" in Addendum 1 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
"'Loan'" shall mean, collectively, the Revolving Loan Tranche and the Term Loan
Tranche made, or to be made, by Bank to or for the credit of Borrowers in one or
more Advances not to exceed at any one time the aggregate Maximum Loan Amount
applicable to the Revolving Loan Tranche and the Term Loan Tranche, as the case
may be, pursuant to the Loan Terms, Conditions and Procedures Addendum.
 
(g)           The definition of "Maximum Loan Amount" in Addendum 1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:
 
"'Maximum Loan Amount' shall mean, (1) with respect to the Revolving Loan
Tranche, the lesser of (a) $35,000,000.00 or (b) the Borrowing Base Limitation,
(2) with respect to the Term Loan Tranche, the lesser of (c) $10,000,000.00,
less any principal payments made by Borrower to Bank under the Term Loan Tranche
or (d) the Borrowing Base Limitation and (3) with respect to the entire Loan
(including the Revolving Loan Tranche and the Term Loan Tranche), the lesser of
(e) $45,000,000, less any principal payments made by Borrower to Bank under the
Term Loan Tranche or (f) the Borrowing Base Limitation."
 
(h)           All Advances under the Revolving Loan Tranche and the Term Loan
Tranche shall be in accordance with the terms and condition set forth in
Addendum 2 of the Loan Agreement; provided, however, (i) in no event shall the
outstanding principal balance of the Loan under the Term Loan Tranche at any one
time exceed the Maximum Loan Amount applicable to the Term Loan Tranche, (ii) in
no event shall the outstanding principal balance of the Loan under the Revolving
Loan Tranche plus any Letter of Credit Liabilities at any one time exceed the
Maximum Loan Amount applicable to the Revolving Loan Tranche, (iii) in no event
shall the aggregate outstanding principal balance of the Loan under the Term
Loan Tranche, the Revolving Loan Tranche and any Letter of Credit Liabilities at
any time exceed the lesser of (x) the Borrowing Base Limitation or (y)
$45,000,000, reduced by any principal payments made by Borrower to Lender under
the Term Loan Tranche, (iv) any outstanding Letter of Credit Liabilities shall
reduce the amount available to be borrowed by Borrower under the Revolving Loan
Tranche by a like amount and (v) any principal payments made by Borrower to
Lender under the Term Loan Tranche may not under any circumstances be
reborrowed.  Notwithstanding anything to the contrary contained in the Loan
Agreement, Letters of Credit may only be issued under the Revolving Loan
Tranche, and in no event shall the Letter of Credit Liabilities and the sum of
the outstanding principal balance of the Revolving Loan Tranche ever exceed the
Maximum Loan Amount applicable to the Revolving Loan Tranche.
 
(i)           Borrower shall continue pay to Lender an unused commitment fee on
the entire amount of the Loan (i.e., a fee equal to .125% per annum multiplied
by the difference between (i) the aggregate Maximum Loan Amount of the Revolving
Loan Tranche and the Term Loan Tranche and (ii) the aggregate outstanding
principal balance of the Revolving Loan Tranche and the Term Loan Tranche, in
accordance with the terms of Section 1.6(b) of Addendum 2 of the Loan Agreement.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(j)           Notwithstanding anything to the contrary contained in Section 2.4
of Addendum 2 of the Loan Agreement, Borrower may borrow up to, but not in
excess of, $9,000,000 of Loan proceeds under the Revolving Loan Tranche in the
aggregate to make a principal payment due to FAAM on December 31, 2011 under the
FAAM Loan.
 
(k)           In connection with and as consideration for the extension of the
Maturity Date, Borrower has agreed to pledge to Lender, and a grant a security
interest to Lender in, any Borrower's right to receive any distributions from
CJUF II Stratus Block 21 LLC (the "Block 21 Entity", and being the owner of the
W Austin Hotel and Condominium Residences), pursuant to a separate Security
Agreement dated of even date with this Agreement, which Security Agreement shall
be deemed included in the term "Security Agreements" in Addendum 1 of the Loan
Agreement.  Borrower further covenants and agrees that any distributions
received by any Borrower from its investment in the Block 21 Entity shall, after
repayment of any amounts due to the senior lender and mezzanine lender having a
lien or security interest on the Block 21 project and/or the Block 21 Entity, be
paid to Lender and applied against the Term Loan Tranche to the extent of any
outstanding indebtedness thereunder; provided, further, if there is not
sufficient principal then outstanding under the Term Loan Tranche on account of
Borrower not previously requesting a disbursement of the Term Loan Tranche, then
the amount of the Term Loan Tranche available to be disbursed to Borrower shall
be reduced by the amount of excess distributions received by Borrower (after
repayment of the outstanding principal under the Term Loan Tranche) and the
amount of the Term Loan Tranche shall be reduced by the amount of excess
distributions so received by Borrower.
 
7. Representations and Warranties.  Borrower hereby represents and warrants that
(a) Borrower is the sole legal and beneficial owner of the Mortgaged Property;
(b) Borrower is duly organized and legally existing under the laws of the State
of Texas; (c) the execution and delivery of, and performance under this
Agreement are within Borrower's power and authority without the joinder or
consent of any other party and have been duly authorized by all requisite action
and are not in contravention of law or the powers of Borrower's articles of
incorporation and bylaws; (d) this Agreement constitutes the legal, valid and
binding obligations of Borrower enforceable in accordance with its terms; (e)
the execution and delivery of this Agreement by Borrower do not contravene,
result in a breach of or constitute a default under any deed of trust, loan
agreement, indenture or other contract, agreement or undertaking to which
Borrower is a party or by which Borrower or any of its properties may be bound
(nor would such execution and delivery constitute such a default with the
passage of time or the giving of notice or both) and do not violate or
contravene any law, order, decree, rule or regulation to which Borrower is
subject; and (f) to the best of Borrower's knowledge there exists no uncured
default under any of the Loan Documents.  Borrower agrees to indemnify and hold
Lender harmless against any loss, claim, damage, liability or expense (including
without limitation reasonable attorneys' fees) incurred as a result of any
representation or warranty made by it herein proving to be untrue in any
respect.


8. Further Assurances.  Borrower, upon request from Lender, agrees to execute
such other and further documents as may be reasonably necessary or appropriate
to consummate the transactions contemplated herein or to perfect the liens and
security interests intended to
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
secure the payment of the loan evidenced by the Note.


9. Default; Remedies.  If Borrower shall fail to keep or perform any of the
covenants or agreements contained herein or if any statement, representation or
warranty contained herein is false, misleading or erroneous in any material
respect, Borrower shall be deemed to be in default under the Deed of Trust and
Lender shall be entitled at its option to exercise any and all of the rights and
remedies granted pursuant to the any of the Loan Documents or to which Lender
may otherwise be entitled, whether at law or in equity.


10. Endorsement to Mortgagee Title Policy.  Contemporaneously with the execution
and delivery hereof, Borrower shall, at its sole cost and expense, obtain and
deliver to Lender an Endorsement of the Mortgagee Title Policy insuring the lien
of the Deed of Trust, under Procedural Rule P-9b(3) of the applicable title
insurance rules and regulations, in form and content acceptable to Lender,
stating that the company issuing said Mortgagee Title Policy will not claim that
policy coverage has terminated or that policy coverage has been reduced, solely
by reason of the execution of this Agreement.


11. Ratification of Loan Documents.  Except as provided herein, the terms and
provisions of the Loan Documents shall remain unchanged and shall remain in full
force and effect.  Any modification herein of any of the Loan Documents shall in
no way adversely affect the security of the Deed of Trust and the other Loan
Documents for the payment of the Note.  The Loan Documents as modified and
amended hereby are hereby ratified and confirmed in all respects.  All liens,
security interests, mortgages and assignments granted or created by or existing
under the Loan Documents remain unchanged and continue, unabated, in full force
and effect, to secure Borrower's obligation to repay the Note.


12. Liens Valid; No Offsets or Defenses.  Borrower hereby acknowledges that the
liens, security interests and assignments created and evidenced by the Loan
Documents are valid and subsisting and further acknowledges and agrees that
there are no offsets, claims or defenses to any of the Loan Documents.


13. Merger; No Prior Oral Agreements.  This Agreement supersedes and merges all
prior and contemporaneous promises, representations and agreements.  No
modification of this Agreement or any of the Loan Documents, or any waiver of
rights under any of the foregoing, shall be effective unless made by
supplemental agreement, in writing, executed by Lender and Borrower.  Lender and
Borrower further agree that this Agreement may not in any way be explained or
supplemented by a prior, existing or future course of dealings between the
parties or by any prior, existing, or future performance between the parties
pursuant to this Agreement or otherwise.


14. Notices.  Any notice or communication required or permitted hereunder or
under any of the Loan Documents shall be given in writing and sent in the manner
required under the Loan Agreement.  Notwithstanding the foregoing, the address
for notices to Lender under the Loan Documents is hereby amended to the
following:


 
- 10 -

--------------------------------------------------------------------------------

 
 
to Lender:                              Comerica Bank
300 W. Sixth Street, Suite 1300
Austin, Texas  78701
Attention:  Commercial Real Estate, Sterling J. Silver


With a copy to:                     Thompson & Knight LLP
1722 Routh Street, Suite 1500
Dallas, Texas  75201-2533
Attention:  Mark M. Sloan


15.           Costs and Expenses.  Contemporaneously with the execution and
delivery hereof, Borrower shall pay, or cause to be paid, all costs and expenses
incident to the preparation hereof and the consummation of the transactions
specified herein, including without limitation title insurance policy
endorsement charges, recording fees and fees and expenses of legal counsel to
Lender.


16.           Release of Lender.  Borrower hereby releases, remises, acquits and
forever discharges Lender, together with its employees, agents, representatives,
consultants, attorneys, fiduciaries, servants, officers, directors, partners,
predecessors, successors and assigns, subsidiary corporations, parent
corporations, and related corporate divisions (all of the foregoing hereinafter
called the "Released Parties"), from any and all actions and causes of action,
judgments, executions, suits, debts, claims, demands, liabilities, obligations,
damages and expenses of any and every character, known or unknown, direct and/or
indirect, at law or in equity, of whatsoever kind or nature, whether heretofore
or hereafter accruing, for or because of any matter or things done, omitted or
suffered to be done by any of the Released Parties prior to and including the
Effective Date, and in any way directly or indirectly arising out of or in any
way connected to this Agreement or any of the Loan Documents, or any of the
transactions associated therewith, or the Mortgaged Property, including
specifically but not limited to claims of usury.


17.           Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document.  All such counterparts shall be construed together and shall
constitute one instrument, but in making proof hereof it shall only be necessary
to produce one such counterpart.


18.           Severability.  If any covenant, condition, or provision herein
contained is held to be invalid by final judgment of any court of competent
jurisdiction, the invalidity of such covenant, condition, or provision shall not
in any way affect any other covenant, condition or provision herein contained.


19.           Time of the Essence.  It is expressly agreed by the parties hereto
that time is of the essence with respect to this Agreement.


20.           Representation by Counsel.  The parties acknowledge and confirm
that each of their respective attorneys have participated jointly in the review
and revision of this Agreement and that it has not been written solely by
counsel for one party.  The parties hereto therefore
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
stipulate and agree that the rule of construction to the effect that any
ambiguities are to or may be resolved against the drafting party shall not be
employed in the interpretation of this Agreement to favor either party against
the other.


21.           Governing Law.  This Agreement and the rights and duties of the
parties hereunder shall be governed for all purposes by the law of the State of
Texas and the law of the United States applicable to transactions within said
State.


22.           Successors and Assigns.  The terms and provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


23.           Notice of No Oral Agreements.  Borrower and Lender hereby take
notice of and agree to the following:


A.           PURSUANT TO SUBSECTION 26.02(b) OF THE TEXAS BUSINESS AND COMMERCE
CODE, A LOAN AGREEMENT IN WHICH THE AMOUNT INVOLVED THEREIN EXCEEDS $50,000 IN
VALUE IS NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND SIGNED BY THE
PARTY TO BE BOUND OR BY THAT PARTY'S AUTHORIZED REPRESENTATIVE.


B.           PURSUANT TO SUBSECTION 26.02(c) OF THE TEXAS BUSINESS AND COMMERCE
CODE, THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO THE LOAN DOCUMENTS SHALL BE
DETERMINED SOLELY FROM THE LOAN DOCUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
THE PARTIES ARE SUPERSEDED BY AND MERGED INTO THE LOAN DOCUMENTS.


C.           THE LOAN DOCUMENTS AND THIS AGREEMENT REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES THERETO.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[SIGNATURE PAGE FOLLOWS]


 
- 12 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement is executed on the respective dates of
acknowledgement below but is effective as of the date first above written.


BORROWER:


STRATUS PROPERTIES INC.,
a Delaware corporation




By:     /s/ Erin D. Pickens                                         
Erin D. Pickens, Sr. Vice President


STRATUS PROPERTIES OPERATING CO., L.P., a Delaware limited partnership


 
By:
STRS L.L.C., a Delaware limited liability company, General Partner



 
By
Stratus Properties Inc., a Delaware corporation,  Sole Member





By:      /s/ Erin D. Pickens                           
Erin D. Pickens,
Sr. Vice President


CIRCLE C LAND, L.P.,
a Texas limited partnership


 
By:
Circle C GP, L.L.C., a Delaware limited liability company, General Partner



 
By
Stratus Properties Inc., a Delaware corporation, Sole Member





By:    /s/ Erin D. Pickens                                    
Erin D. Pickens,         
Sr. Vice President


AUSTIN 290 PROPERTIES, INC.,
a Texas corporation


By:     /s/ Erin D. Pickens                                              
Erin D. Pickens, Sr. Vice President
 
[Signature Page - Fourth Modification and Extension Agreement]


 
 

--------------------------------------------------------------------------------

 
 
LENDER:


COMERICA BANK




By:     /s/ Sterling J. Silver                                           
Sterling J. Silver, Senior Vice President


 
[Signature Page - Fourth Modification and Extension Agreement]

 
 

--------------------------------------------------------------------------------

 


STATE OF TEXAS                              §
 §
COUNTY OF TRAVIS                        §


This instrument was acknowledged before me on the ____ day of March, 2010, by
Erin D. Pickens, Sr. Vice President of Stratus Properties Inc., a Delaware
corporation, on behalf of said corporation.





                                                                                                                                                                                                       
       
Notary Public, State of
Texas                                                           
My Commission
Expires:                                                                   
Printed Name of
Notary:                                                                   
                                                                         




STATE OF TEXAS                             §
§
COUNTY OF TRAVIS                       §


This instrument was acknowledged before me on the ____ day of March, 2010, by
Erin D. Pickens, Sr. Vice President of Stratus Properties Inc., a Delaware
corporation, Sole Member of STRS L.L.C., a Delaware limited liability company,
General Partner of Stratus Properties Operating Co., L.P., a Delaware limited
partnership, on behalf of said corporation, limited liability company and
limited partnership.





                                                                                                                                                                                                                 
Notary Public, State of Texas                             
                               
My Commission Expires:                                                         
           
Printed Name of
Notary:                                                                     
                                                                          




STATE OF TEXAS                             §
§
COUNTY OF TRAVIS                       §


This instrument was acknowledged before me on the ____ day of March, 2010, by
Erin D. Pickens, Sr. Vice President of Stratus Properties Inc., a Delaware
corporation, Sole Member of Circle C GP, L.L.C., a Delaware limited liability
company, General Partner of Circle C Land, L.P., a Delaware limited partnership,
on behalf of said corporation, limited liability company limited partnership.



                                                                                                                                                                                                                  
Notary Public, State of
Texas                                                              
My Commission Expires:                                            
                         
Printed Name of
Notary:                                                                       
                                                                          
 
 
[Signature Page - Fourth Modification and Extension Agreement]
 
 
 

--------------------------------------------------------------------------------

 


STATE OF TEXAS                             §
§
COUNTY OF TRAVIS                       §


This instrument was acknowledged before me on the ____ day of March, 2010, by
Erin D. Pickens, Sr. Vice President of Austin 290 Properties Inc., a Delaware
corporation, on behalf of said corporation.





                                                                                                                                                                                                                     
Notary Public, State of Texas                           
                                  
My Commission Expires:                                                          
           
Printed Name of Notary:                                                      
                
                                                                          

 




STATE OF TEXAS                             §
§
COUNTY OF DALLAS                      §


This instrument was acknowledged before me on the ___ day of March, 2010, by
Sterling J. Silver, Senior Vice President of Comerica Bank, on behalf of said
bank.





                                                                                                                                                                                                                       
Notary Public, State of
Texas                                                             
My Commission Expires:                               
                                     
                                                                          
Printed Name of
Notary:                                                                      
                                                                          


[Signature Page - Fourth Modification and Extension Agreement]



 
 

--------------------------------------------------------------------------------

 


CONSENT OF CALERA COURT


The undersigned, Calera Court, L.P., hereby executes the Agreement to evidence
its agreement to be bound by the extension of the Maturity Date, and confirms
and agrees that all of its obligations under the Loan Documents applicable to it
remain in full force and effect.


Executed on the date of acknowledgement below but effective as of March ___,
2010.


CALERA COURT, L.P. a Texas limited partnership


 
By:
Calera Court Management, L.L.C., a Texas limited liability company, its general
partner



 
By:
Stratus Properties Operating Co., L.P., a Delaware limited partnership, its
Manager



 
By:
STRS L.L.C., a Delaware limited liability company, its general partner



 
By:
Stratus Properties Inc., a Delaware corporation, its Sole Member





 
By:
    /s/ Erin D. Pickens                                         

                   Erin D. Pickens,
                   Sr. Vice President
 
[Signature Page - Fourth Modification and Extension Agreement]



 
 

--------------------------------------------------------------------------------

 


STATE OF TEXAS                                              §
§
COUNTY OF TRAVIS                                         §


This instrument was acknowledged before me on the ____ day of March, 2010, by
Erin D. Pickens, Sr. Vice President of Stratus Properties Inc., a Delaware
corporation, Sole Member of STRS L.L.C., a Delaware limited liability company,
General Partner of Stratus Properties Operating Co., L.P., a Delaware limited
partnership, Manager of Calera Court Management, L.L.C., a Texas limited
liability company, General Partner of Calera Court, L.P., a Texas limited
partnership, on behalf of each said entity and said limited partnership.



                                                                                                                                                                                                             
Notary Public in and for the State of Texas



                                                                                                                                                                                                      
Printed/Typed Name of Notary
My Commission Expires:


_____________________.


[Signature Page - Fourth Modification and Extension Agreement]

 
 
 

--------------------------------------------------------------------------------

 


CONSENT OF TRACT 107, L.L.C.


The undersigned, Tract 107, L.L.C., a Texas limited liability company, hereby
executes the Agreement to evidence its agreement to be bound by the extension of
the Maturity Date, and confirms and agrees that all of its obligations under the
Loan Documents applicable to it remain in full force and effect.


Executed on the date of acknowledgement below but effective as of March ___,
2010.


TRACT 107, L.L.C.,
a Texas limited liability company




 
By:
  /s/ Erin D. Pickens                          

 
                Erin D. Pickens, Sr. Vice President







STATE OF TEXAS                                              §
§
COUNTY OF TRAVIS                                         §


This instrument was acknowledged before me on the ____ day of March, 2010, by
Erin D. Pickens, Sr. Vice President of Tract 107, L.L.C., a Texas limited
liability company, on behalf of said limited liability company.



                                                                                                                                                                                                          
Notary Public in and for the State of Texas



                                                                                                                                                                                             
Printed/Typed Name of Notary
My Commission Expires:


_____________________.




[Signature Page - Fourth Modification and Extension Agreement]


 
 

--------------------------------------------------------------------------------

 

